Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 1 of 20 Page ID
                                 #:37806


                           UNITED STATES DISTRICT COURT
                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

 JENNY LISETTE FLORES, et. al.,                  )       Case No.: CV 85-4544-DMG
                                                 )
        Plaintiffs,                              )
                                                 )
 v.                                              )
                                                 )
 WILLIAM BARR, Attorney General of the           )
 United States, et al.,                          )
                                                 )
        Defendants.                              )
                                                 )


                         JUNE 2020 INTERIM REPORT
               OF JUVENILE COORDINATOR DEANE DOUGHERTY
           SUBMITTED BY IMMIGRATION AND CUSTOMS ENFORCEMENT

        As required by the Court in its orders issued on April 24 and May 22, 2020, U.S.

 Immigration and Customs Enforcement (ICE) Juvenile Coordinator Deane Dougherty is

 submitting the following interim report describing ICE’s efforts to make and record expedited,

 specific, and individualized custody determinations and redeterminations of Class Members at

 ICE’s Family Residential Centers (FRCs) and providing an updated census of those Class

 Members remaining at the FRCs longer than 20 days. In addition, this report provides an update

 on the status of implementation of COVID-19 guidances, to include the description of any new

 or modified policies and/or practices designed to identify and protect minors who are at a

 heightened risk of serious illness or death should they contract COVID-19.

        Due to the constantly evolving nature of the COVID-19 crisis, and the frequency of

 custody and discharge determinations, the information in this report is current and accurate as of

 the time of signature, or for the reported data, as of the date or time noted in conjunction with the

 information provided.



                                                     1
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 2 of 20 Page ID
                                 #:37807


    I. Making and Recording Individualized Custody (Re)determinations and Census of
       Minors at FRCs

        In section 1(b) of the Court’s May 22, 2020 Order, ICE was directed to provide “specific

 explanations for the continued detention of each minor detained at an FRC beyond 20 days” and

 review each explanation with the Special Monitor, Ms. Ordin. In consultation with Ms. Ordin,

 ICE first determined the proper course of action in order to comply with the Court’s Order and

 then, in accordance with the agreed-upon course of action, approved by Ms. Ordin, conducted a

 “paper audit” of the identified cases to determine whether release or continued detention is

 appropriate. Using the information available in the physical file and/or electronic databases, and

 without re-interviewing any Class Member or accompanying parent or legal guardian, officers

 completed a worksheet, the draft of which was previewed by Ms. Ordin, detailing their

 individualized parole assessment, including biographical and case history information for each

 minor, as well as, describing in narrative form, how the parole criteria set forth in § 212(d)(5)

 (urgent humanitarian reasons or significant public benefit) of the Immigration and Nationality

 Act (INA), 8 C.F.R. § 212.5(b) (also requiring that alien be “neither a security risk nor risk of

 absconding”), and paragraph 14 of the Flores Settlement Agreement (FSA) (assessing whether

 detention is required to secure the minor’s timely appearance before ICE or the immigration

 court, or to ensure the minor’s safety or that of others) was applied in each case. Officers were

 reminded that the FSA creates a presumption of releasing Class Members and that parole should

 not be denied to a minor based solely on the existence of a final order of removal.

        As of Monday, June 8, 2020, there are a total of 124 Class Members at ICE FRCs. The

 figures below breakdown these Class Members by age and country of origin.




                                                  2
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 3 of 20 Page ID
                                 #:37808




         Pursuant to the reporting requirements of subsection 4(b)(i) of section IV of the Court’s

 April 24, 2020, Order and section 1(b) of the Court’s May 22, 2020, Order, the census of minors

 remaining in custody at FRCs longer than 20 days as of June 8, 2020, and the specific

 explanations therefore, are attached as Exhibit A and Exhibit B,1 respectively, and further


 1
  Please note that the specific explanations for continued detention of Class Members beyond 20 days found in
 Exhibit B are based on the number of Class Members housed at the FRCs at the time the May 2020 Interim Report
 was submitted. There were 132 Class Members detained at an FRC over 20 days at the time and are 132 specific,
 written explanations set forth in Exhibit B.

                                                       3
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 4 of 20 Page ID
                                 #:37809


 summarized in this report. The narratives containing the specific explanations for continued

 detention were submitted to Ms. Ordin in advance of this filing, and Ms. Ordin and I reviewed

 and discussed those explanations over the course of several days and several phone calls.

            A. The Parole Process

        It is important to note a couple of things about the Flores parole process. First, in

 accordance with the United States Court of Appeals for the Ninth Circuit’s 2016 decision, the

 FSA only governs parole determinations for Class Members in ICE custody. Flores v. Lynch,

 828 F.3d. 898, 908-09 (9th Cir. 2016). Under the FSA, Class Members only include the minors

 in DHS custody, but not the accompanying parent(s) and/or legal guardian(s). Consistent with

 this Court’s June 27, 2017 order, the decision to release a Class Member is governed by: INA §

 212(d)(5), which requires, among other things, a finding of urgent humanitarian reasons or

 significant public benefit; 8 C.F.R. § 212.5(b), which requires that the minor be “neither a

 security risk nor risk of absconding;” and, paragraph 14 of the FSA, which requires assessing

 whether detention is required to secure the minor’s timely appearance before ICE or the

 immigration court, or to ensure the minor’s safety or that of others. See Order, ECF No. 363, at

 22-27. However, whether an accompanying parent or legal guardian is eligible for release from

 custody is governed by other statutes and regulations with different standards and relevant

 factors depending on the procedural posture of the case. See, e.g., INA §§ 235(b)(1) (custody

 pending expedited removal and the credible fear process), 236(a) (conditional release pending

 section 240 removal proceedings), 241(a) (release on an order of supervision).

        Second, when ICE officers interview the family to determine a Class Member’s

 eligibility for release on parole, typically the whole family unit is present for the interview.




                                                   4
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 5 of 20 Page ID
                                 #:37810


 However, the questions are primarily directed to the accompanying parent or legal guardian who

 provides answers on behalf of the minor child.

        Finally, as stated in prior reports submitted to this Court, ICE has been making

 continuous efforts to release Class Members under applicable standards throughout the course of

 this litigation and, where there are no impediments to removal, those that are subject to final

 orders of removal are repatriated in accordance with the law. The following graph portrays the

 book-outs by the FRCs from March 15 to June 8, 2020.




            B. The current population of Class Members at the FRCs

        The typical population generally housed in the FRCs are: (1) booked in-and-out of

 custody within approximately 20 days, (2) released into the community to pursue removal

 proceedings under section 240 of the INA, or (3) removed pursuant to a final order of expedited

 removal under section 235 of the INA. However, the 124 Class Members currently detained at

 the FRCs are different from the usual population because of the implementation of the Migrant

 Protection Protocols, a program that directs aliens awaiting their immigration proceedings to

 wait in Mexico, the decrease in U.S. Customs and Border Protection new referrals from the


                                                  5
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 6 of 20 Page ID
                                 #:37811


 southern border, and ICE ERO’s modified enforcement guidelines due to the pandemic, which

 have all resulted in a small, limited number of new intakes into the FRCs.

         A majority of the Class Members currently housed in FRCs have been ordered removed

 under section 235 of the INA (expedited removal) and were found not to have a credible fear of

 persecution or torture by U.S. Citizenship and Immigration Services (USCIS). Those findings

 were subsequently affirmed by immigration judges, thereby exhausting the Class Members’

 administrative immigration processes.

         However, during efforts to remove these Class Members and their families pursuant to

 their expedited removal orders, on September 16, 2019, a lawsuit was filed by approximately

 125 alien plaintiffs, comprised of parents and children detained at the South Texas Family

 Residential Center (STFRC), challenging numerous aspects of the credible fear process as

 implemented by USCIS. M.M.V. v. Barr, Case No. 19-2773 (D.D.C. filed September 16, 2019),

 appeal docketed, No. 20-5129 (D.C. Cir. filed May 11, 2020). On September 25, 2019, Plaintiffs

 filed a request for a Temporary Restraining Order (TRO), seeking a stay of removal, and a

 magistrate ordered a temporary stay of removal of the named Plaintiffs while the matter was

 reassigned to another judge. On October 17, 2019, Plaintiffs filed an amended complaint adding

 33 additional plaintiffs, and the Court granted an administrative stay of removal to those 33 new

 Plaintiffs.

         On December 5, 2019, Plaintiffs filed a motion for leave to file a Second Amended

 Complaint and added an additional 114 alien plaintiffs. The Court extended the imposed

 administrative stay to include these newly added Plaintiffs. During the ensuing proceedings, the

 administrative stay of removal remained in effect, and on March 25, 2020, Plaintiffs filed a

 motion adding an additional alien family to the lawsuit and, without a hearing, the Court granted



                                                 6
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 7 of 20 Page ID
                                 #:37812


 an administrative stay of removal for these Plaintiffs, as well. On April 6, 2020, Plaintiffs added

 10 more new alien plaintiffs to the lawsuit; and, on April 14, 2020, Plaintiffs added another 25

 alien plaintiffs who were scheduled for removal; all additional Plaintiffs were included in the

 administrative stay.

        On April 27, 2020, the district court dismissed all but one of the challenged actions from

 the complaint for lack of jurisdiction, and dismissed 252 Plaintiffs from the complaint, leaving

 only 18 subject to the administrative stay. ICE removed two alien plaintiffs after the stay was

 lifted and removal flights were scheduled for the remaining former plaintiffs; however, Plaintiffs

 immediately filed a Notice of Appeal. On April 28, 2020, the district court granted Plaintiffs’

 motion to extend the administrative stay which stayed the removal of all former and remaining

 Plaintiffs, totaling 268. While the district court later denied Plaintiffs’ request for another stay

 on May 1, 2020, the U.S. Court of Appeals for the District of Columbia issued another

 administrative stay for all Plaintiffs pending further order by the Court. This stay was dissolved

 by the Court on May 15, 2020, at which time the former Plaintiffs in M.M.V. immediately filed a

 separate suit seeking another TRO preventing removal. D.A.M. v. Barr, Case No. 20-01321

 (D.D.C. filed May 18, 2020). In D.A.M., the Plaintiffs are challenging ICE’s removal practices

 during the COVID-19 pandemic. The stay in D.A.M. remains in effect, and oral argument is

 tentatively scheduled for September 2020.




                                                   7
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 8 of 20 Page ID
                                 #:37813



                        Minors in FRCs Subject to Stay of Removal in
                                       D.A.M. v. Barr
                               Count of minors in custody as of 6/8/2020




                                             42%
                                                       58%




                                                Yes    No



        Therefore, as a result of litigation actions taken by counsel representing these families,

 some of whom remain in ICE FRCs pending their removal, an administrative stay has been in

 effect for a significant portion of the current FRC population, 58% according to the graph above,

 and applicable to some Class Members since September 25, 2019. While the administrative

 stays in M.M.V. and D.A.M. were, and are, in effect, ICE released from FRCs many named

 plaintiffs in those cases who met the Flores or adult parole requirements, or other criteria set

 forth in separate legal actions. The affected Class Members who remain at the FRCs have not

 met those standards for release and are subject to an administrative stay issued by a federal court,

 so they cannot be removed. While this particular situation is unique, making the current

 population in the FRCs unusual, the procedural posture and circumstances for these individual

 cases and the bases for their continued detention are very similar.

        The following chart, a snapshot of the 124 Class Members at an FRC as of June 8, 2020,

 grouped by case status, depicts the homogeneity of the current population.




                                                   8
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 9 of 20 Page ID
                                 #:37814



                                       Minors in FRCs by Case Status
                                     Count of minors in custody as of 6/8/2020
                                                              6 1
                                                      7



                                                                    110




                          Expedited Removal Order - Exhausted Administrative Immigration Process
                          Expedited Removal Order - Pending Credible Fear Process before USCIS or IJ
                          240 Removal Proceedings - Final Order
                          240 Proceedings - Pending



        As illustrated, 110 Class Members are subject to an expedited removal order and were

 found not to have a credible fear of persecution or torture following an interview by an asylum

 officer and, if requested, a hearing before an immigration judge. At this time, these individuals

 were found ineligible for relief from removal and have exhausted their administrative

 immigration process. A significant portion of these Class Members are subject to administrative

 stays as mentioned above or issued by other judicial bodies. Others are being scheduled for

 removal on the next available flight to their country of origin. They were, however, determined

 to be flight risks and/or the parent or legal guardian has not designated a caregiver for the Class

 Member.

        Seven Class Members are subject to expedited removal orders but remain in the credible

 fear process, whether pending an interview or decision by USCIS or pending a credible fear

 review hearing by an immigration judge. They have not yet exhausted their administrative

 review process but, at this time, have been found to be flight risks, and it was determined that the

 minors’ presence is required to complete the process. Moreover, the parents have not designated

 a caregiver to whom ICE could consider releasing the Class Member. Whether these Class

                                                          9
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 10 of 20 Page ID
                                 #:37815


 Members should be released from custody will be reassessed once they complete the credible

 fear process.

         Six Class Members are subject to final orders of removal following the completion of

 section 240 removal proceedings before an immigration judge. Some of the removal orders

 entered in these cases were based on the Class Member and his or her family’s failure to appear

 at their scheduled immigration hearing. Some Class Members are pending decisions on motions

 to reopen before the immigration judge, and ICE is closely monitoring the docket for decisions in

 those cases and will reevaluate whether parole is appropriate based on the orders entered. In

 cases where motions to reopen are not pending, ICE is in the process of scheduling these

 removals and expects to do so soon, barring the emergence of subsequent impediments to

 removals.

         One Class Member is currently pending section 240 removal proceedings before an

 immigration judge. A review of this Class Member’s case revealed that the negative credible

 fear finding by USCIS was vacated by an immigration judge, thereby causing USCIS to issue a

 Notice to Appear and place the Class Member is section 240 removal proceedings. This Class

 Member has since been released from the FRC.

     II. Status of ICE’s Implementation of COVID-19 Guidances

          I have confirmed that the measures described in the declarations and the Juvenile

 Coordinator’s report, previously submitted to this Court, pertaining to the operational changes

 the FRCs have implemented to mitigate the introduction into, and spread of COVID-19, are still

 in effect.

         I have also reviewed the declarations submitted by Plaintiffs on the eve of the last

 hearing, held on May 22, 2020, and directed the Juvenile and Family Residential Management



                                                  10
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 11 of 20 Page ID
                                 #:37816


 Unit (JFRMU), a unit under my supervision, to work with the staff at the FRCs to investigate and

 report to me as to Plaintiffs’ allegations of unsafe and crowded conditions, notwithstanding the

 significant population reduction and multitude of safety measures implemented during the

 pandemic. In fact, only 9% of the total beds at the FRCs are currently in use, as shown in the

 chart below.




        The following is a summary of what has been reported to me, noting that conversations

 concerning Plaintiffs’ allegations of deficient medical care at the FRCs will be addressed with

 Ms. Ordin and Dr. Wise, as referenced in a separate section below, and reported separately.

            A. Karnes County Family Residential Center (KCFRC) (Docket No. 796, Ex. C)

                    i. Allegation(s): Fathers in two-parent family units are separated from
                       the family and must share a room with one or more individual(s) from
                       other families

         Women and children, and men with children, are housed based on ICE’s Family

 Residential Standards. The father of a two-parent family unit does not share a suite with his

 family at night for sleeping purposes, however, the families comingles during waking hours.

                   ii. Allegation(s): Education about COVID-19 and use of Personal
                       Protective Equipment (PPE) (masks) provided at intake consists only
                       of a written pamphlet and the only other education is posted signage
                       in English and Spanish (not Haitian Creole)

        During orientation, case managers, along with providing the mask (including pediatric

 masks for children two years of age and older), educate the parents and/or legal guardians on the

 U.S. Center for Disease Control and Prevention (CDC) guidelines on the proper procedures of



                                                 11
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 12 of 20 Page ID
                                 #:37817


 wearing masks and provide an informational flier in their language. New masks are available and

 are provided upon request, which are again accompanied by instructions on how to use the mask.

                   iii. Allegation(s): Cleaning only happens twice per day; residents are
                        charged for bar soap or must use soap provided at handwashing
                        stations to bathe; and hand sanitizer is not available

        Contrary to allegations made in the declaration, hand sanitizer continues to be available

 to residents at desks, dining halls, and other common areas. Moreover, shampoo and body soap

 are provided to all residents and meet the required specifications for bathing and handwashing.

                   iv. Allegation(s): Staff does not wear masks or gloves when interacting
                       with residents; RAICES staff have observed GEO guards not wearing
                       masks or gloves while conducting visitation electronically and by
                       phone; cleaning is minimal; cleaning supplies are not readily
                       accessible and must be requested

        The use of masks and gloves by staff is required when interacting with the residents. As it

 pertains to cleaning supplies, residents must ask the staff for access to certain cleaning supplies.

 This is because, for the safety of residents, primarily the children housed at the FRCs, cleaning

 supplies are stored in a secure area when not in use. The KCFRC makes these supplies available

 daily during regularly scheduled times or upon request. In addition to residents cleaning their

 own living space, residents who participate in the voluntary work program as cleaners are only

 assigned to clean the facility twice a day. However, KCFRC staff complete cleaning and

 sanitizing throughout the day focusing on high touch areas including, but not limited to, railings,

 door handles, phones, picnic tables, benches, and children's play equipment. A KCFRC cleaning

 crew is also assigned to complete a thorough sanitation of each room once it becomes vacant.

                    v. Allegation(s): Social distancing is not promoted in general population

        The KCFRC has continued to promote social distancing among residents and staff alike.

 For instance, although KCFRC did not close any of its parks, social distancing is enforced during



                                                  12
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 13 of 20 Page ID
                                 #:37818


 recreational activities by redirecting residents if they are found gathering in groups of ten (10) or

 more, per CDC guidelines. All recreational areas are sanitized after each use to include

 equipment, benches, tables, and chairs. Activities that require many participants have been

 suspended in order to minimize the spread of COVID-19.

            B. South Texas Family Residential Center (STFRC) (Docket No. 796, Exh. B)

                     i. Allegation(s): Inadequate and substandard cleaning and infection
                        prevention mechanisms persist; residents are denied disinfectant
                        sprays/wipes; dining hall staff does not wear gloves; residents, rather
                        than a professional cleaning staff, must facilitate all cleaning

        The STFRC confirmed that cleaning supplies, including disinfectant sprays and wipes,

 are available to residents for use in their dorms. Because these cleaning products contain

 chemicals that must be stored safely out of the reach of young children, the items are provided to

 residents upon request. The cleaning of the dorms, dayrooms, showers, bathrooms, and all other

 common areas, is done by a contract cleaning service and unit managers from STFRC. Servers

 in the dining facility are required to wear masks, gloves, hairnets, and other required food service

 PPE.

                    ii. Allegation(s): Hand sanitizer has been replaced by hand soap, which
                        requires the use of water which is not easily accessible; hand sanitizer
                        dispensers in the dining hall are unused

        All hand sanitizer pumps throughout the facility, to include the dining facility, are filled

 with foam hand sanitizer, not soap. The hand sanitizer pumps are checked and serviced before

 and after every meal service.

                   iii. Allegation(s): Conditions remain unsafe and unsanitary

        With respect to PPE, the STFRC advised that its residents are issued two cloth masks and

 may request additional surgical grade masks at any time. The mask making program referenced

 in Attorney Fluharty’s declaration is part of the voluntary work program, whereby adult residents

                                                  13
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 14 of 20 Page ID
                                 #:37819


 may volunteer to make masks for themselves and other residents. Masks made by resident

 volunteers do not serve to replace facility-issued PPE. Rather, these masks provide an

 opportunity for residents to supplement their facility-issued supply, should they desire to do so.

 Additionally, gloves are used by ICE officers and facility staff during service of documents

 which may require the sharing of both paperwork and writing utensils. Gloves are also used by

 staff when cleaning common areas or working in places with frequent touching of shared

 surfaces. Servers in the dining facility are required to wear masks, gloves, hairnets, and other

 required food service PPE.

                   iv. Allegation(s): Social distancing is impossible

        The STFRC takes social distancing recommendations seriously. In an effort to provide

 families with their own housing suite, and to decrease the number of residents sharing common

 areas, some families have been moved to new dorms. In the dining facilities, as mentioned in

 prior declarations, the tables are staggered more than six feet apart. Tables sit up to eight

 individuals, which is less than the CDC standard of groups of less than 10 people. Nevertheless,

 residents have the option to decide with whom they dine, if anyone. With the current population,

 each family is able to dine at its own table. Similarly, the STFRC has three gyms, that are used

 by residents for recreation, wherein masks are required, and hand sanitizer pumps are available.

 Two gyms have eleven small four-person tables, which are greater than six feet apart to allow

 social distancing. The third gym has four small four-person tables set up for arts and crafts.

 Resident supervisors promote and encourage social distancing and monitor the number of

 residents in the gym, at any given time.

        These, and other social distancing measures and COVID-19 guidances described in

 previously submitted declarations, are regularly discussed with residents at the STFRC. On a



                                                  14
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 15 of 20 Page ID
                                 #:37820


 weekly basis, case managers have individual conversations with residents to discuss the

 importance of wearing PPE, proper use of PPE, signs and symptoms of COVID-19, and how

 residents may seek medical care. These individual meetings are in addition to the multi-lingual

 informational posters placed throughout the facility and the CDC informational video that plays

 on a constant loop on screens throughout the facility.

             C. Berks Family Residential Center (BFRC) (Docket No. 796, Exh. A)

                     i. Allegation(s): Despite the lower census, families continue to report
                        they cannot socially distance in BFRC due to its nature as a
                        congregate care facility

         The BFRC has approximately 58,995 square feet of communal area for its current

 thirteen (13) residents, thereby allowing ample space for movement around the facility, while

 also allowing for social distancing. The BFRC also has ten (10) acres of outdoor space available

 to residents. Each family, comprised of a parent or legal guardian and their accompanying

 child(ren), are housed in their own rooms, which are, on average, approximately 430 square feet.

 Social distancing is also promoted during mealtimes, where families are now individually called

 to the cafeteria at staggered intervals in order to avoid congregation of multiple families and are

 assigned to tables spaced at least six feet apart.

                    ii. Allegation(s): Residents are provided 1 mask per person every 8 days

         While it is true that each resident at the BFRC has been provided one disposable surgical

 face mask once a week beginning April 8, 2020, new surgical face masks are available and

 provided at any time, upon request. Residents have also been provided with washable cloth

 masks, in addition to masks donated by the local community and legal representatives. Current

 CDC guidelines state that children under age 2 should not utilize face coverings. Nevertheless,




                                                      15
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 16 of 20 Page ID
                                 #:37821


 masks have been provided, and remain available, to parents and legal guardians for use by their

 children.

                   iii. Allegation(s): Employees do not use gloves unless serving food or
                        cleaning, and families are only provided gloves when they clean

        The BFRC confirmed that residents are provided gloves when they clean, and if they

 leave the facility for outside medical care, inasmuch as the CDC recommends wearing gloves

 when one is (1) cleaning or (2) caring for someone who is sick. Furthermore, residents may

 request disposable gloves, at any time. The BFRC staff utilize masks, gloves, and hairnets while

 serving food, and masks and gloves while cleaning. The distribution of PPE is in addition to the

 hand sanitizer stations, bottles of hand sanitizer, containers of hand sanitizing wipes, and Clorox

 spray bottles, dispersed throughout the facility for use by residents and staff alike. Moreover,

 residents have access to soap in their private and communal bathrooms. Supplies are checked

 weekly and replenished as needed. The BFRC is currently stocked with reserve hand sanitizer

 and wipes.

                   iv. Allegation(s): Children at the BFRC have been suffering from some
                       type of “virus”

        With respect to the allegations that children at the BFRC are suffering from some type of

 “virus” that resulted in bumps and sores around their mouths and difficulty eating, the BFRC

 advised that these issues were resolved in April through medical treatment and residents were

 educated on best practices for cleaning and sharing items. The issue was the result of stomatitis

 caused by parents sharing sippy cups with their children without proper care/cleaning.

    III. Report of ICE Facilities Holding Minors and Number of COVID-19 Cases

        As of Tuesday, June 9, 2020, no residents or staff members have tested positive for

 COVID-19 at any of the three ICE FRCs. As of Tuesday, June 9, 2020, no residents or staff



                                                  16
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 17 of 20 Page ID
                                 #:37822


 members have tested positive for COVID-19 at the two secure juvenile facilities housing minors

 under paragraph 21A of the FSA, NORCOR Juvenile Detention Center and Cowlitz County

 Juvenile Detention Center. One non-ICE detainee at NORCOR Juvenile Detention Center

 presented with a symptom of COVID-19 was immediately moved to quarantine and tested by the

 local health department. On June 8, 2020, ICE was advised that the results of that test were

 negative.

    IV. Additional Policies and Practices Aimed at Identifying and Protecting Minors from
        COVID-19

        Pursuant to section 4 of the Court’s May 22, 2020, Order, I can confirm that I facilitated,

 and participated in, multiple calls with, among others, Dr. Paul Wise; Ms. Ordin; Dr. Ada Rivera,

 Deputy Assistant Director of Clinical Services, ICE Health Services Corp (IHSC); and, Dr.

 Stewart Smith, Assistant Director, IHSC, in which Dr. Wise and Ms. Ordin were provided

 information, relevant to their questions and requests, regarding the baseline of custodial medical

 care, health care protocols, and COVID-19 prevention practices at the FRCs, as well as,

 protocols for identifying minors with medical conditions making them more vulnerable to

 COVID-19, and enhanced testing capabilities. In addition, upon Dr. Wise’s request, ICE agreed

 to provide him access to parents detained at the FRCs.


        As Juvenile Coordinator I will continue to monitor any guidance and developments

 related to the COVID-19 to ensure the latest practices are implemented at facilities.

 Signed on this 10th day of June 2020




 Deane Dougherty
 Juvenile Coordinator
                                                 17
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 18 of 20 Page ID
                                 #:37823




                           EXHIBIT A
                                                                   Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 19 of 20 Page ID
                                                                                                    #:37824




DETLOC   Alien File Number   Family Name   Given Name   Citizenship Country Code   Book In Date Birth Date   Age    Age category      Final Order Date   Case Status                                             Parole Granted (Y/N)
                                                        CHILE                      3/18/2020                 2.8    0-5 years old     4/8/2020           ER-completed the immigration process                    No
                                                        CHILE                      3/18/2020                 1.6    0-5 years old     4/8/2020           ER-completed the immigration process                    No
                                                        MEXIC                      3/18/2020                 1.4    0-5 years old     4/8/2020           ER-completed the immigration process                    No
                                                        CHILE                      3/11/2020                 3.6    0-5 years old     3/24/2020          ER-completed the immigration process                    No
                                                        HAITI                      3/11/2020                 11.2   6-13 years old    3/24/2020          ER-completed the immigration process                    No
                                                        ECUAD                      3/15/2020                 5.1    0-5 years old                        ER-completed the immigration process                    No
                                                        INDIA                      2/24/2020                 7.0    6-13 years old    4/8/2020           ER-completed the immigration process                    No
                                                        CHILE                      2/24/2020                 1.9    0-5 years old                        ER-completed the immigration process                    No
                                                        BRAZI                      2/24/2020                 3.1    0-5 years old     2/22/2020          ER-currently going through CF process/IJ review of CF   No
                                                        HAITI                      2/21/2020                 7.4    6-13 years old                       ER-completed the immigration process                    No
                                                        HAITI                      2/21/2020                 3.8    0-5 years old                        ER-completed the immigration process                    No
                                                        HAITI                      2/27/2020                 1.6    0-5 years old                        ER-completed the immigration process                    No
                                                        BRAZI                      3/12/2020                 2.3    0-5 years old                        ER-completed the immigration process                    No
                                                        NICAR                      3/27/2020                 7.0    6-13 years old    9/26/2019          Final order from 240 proceedings                        No
                                                        HONDU                      2/12/2020                 5.3    0-5 years old     1/22/2020          Final order from 240 proceedings                        No
                                                        INDIA                      2/24/2020                 7.9    6-13 years old    4/16/2020          ER-completed the immigration process                    No
                                                        INDIA                      2/24/2020                 3.9    0-5 years old     4/16/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/5/2020                  2.9    0-5 years old                        ER-currently going through CF process/IJ review of CF   No
                                                        INDIA                      3/10/2020                 1.7    0-5 years old     4/15/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/10/2020                 5.2    0-5 years old     4/15/2020          ER-completed the immigration process                    No
                                                        MEXIC                      3/9/2020                  1.9    0-5 years old                        ER-currently going through CF process/IJ review of CF   No
                                                        INDIA                      3/26/2020                 16.1   14-17 years old   4/15/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/26/2020                 13.1   6-13 years old    4/15/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/26/2020                 9.7    6-13 years old    4/24/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/26/2020                 11.5   6-13 years old                       ER-currently going through CF process/IJ review of CF   No
                                                        INDIA                      3/26/2020                 1.9    0-5 years old     4/17/2020          ER-completed the immigration process                    No
                                                        INDIA                      3/26/2020                 0.4    0-5 years old     4/22/2020          ER-completed the immigration process                    No
                                                        MEXIC                      3/15/2020                 1.1    0-5 years old                        ER-currently going through CF process/IJ review of CF   No
                                                        URUGU                      2/28/2020                 1.9    0-5 years old                        ER-currently going through CF process/IJ review of CF   No
                                                        INDIA                      4/11/2020                 10.7   6-13 years old                       ER-completed the immigration process                    No
                                                        INDIA                      4/11/2020                 7.2    6-13 years old                       ER-completed the immigration process                    No
                                                        HONDU                      3/10/2020                 7.9    6-13 years old    8/6/2019           Final order from 240 proceedings                        No
                                                        CHINA                      4/13/2020                 3.5    0-5 years old     4/30/2020          ER-completed the immigration process                    No
                                                        CHILE                      2/26/2020                 0.9    0-5 years old                        ER-currently going through CF process/IJ review of CF   No
                                                        HONDU                      10/19/2019                8.9    6-13 years old      10/17/2019       ER-completed the immigration process                    No
                                                        GUATE                      10/6/2019                 7.6    6-13 years old       10/17/2019      ER-completed the immigration process                    No
                                                        HONDU                      10/8/2019                 9.8    6-13 years old        12/3/2019      ER-completed the immigration process                    No
                                                        HONDU                      10/8/2019                 13.3   6-13 years old      12/11/2019       ER-completed the immigration process                    No
                                                        GUATE                      10/5/2019                 1.3    0-5 years old         11/14/2019     ER-completed the immigration process                    No
                                                        GUATE                      10/6/2019                 11.7   6-13 years old       11/21/2019      ER-completed the immigration process                    No
                                                        ECUAD                      1/27/2020                 1.4    0-5 years old        2/3/2020        ER-completed the immigration process                    No
                                                        COSTA                      2/8/2020                  1.9    0-5 years old       12/19/2019       Final order from 240 proceedings                        No
                                                        MEXIC                      2/18/2020                 14.6   14-17 years old      3/6/2020        ER-completed the immigration process                    No
                                                        MEXIC                      2/18/2020                 11.0   6-13 years old       3/6/2020        ER-completed the immigration process                    No
                                                        MEXIC                      2/18/2020                 6.6    6-13 years old       3/6/2020        ER-completed the immigration process                    No
                                                        MEXIC                      2/18/2020                 4.1    0-5 years old        3/6/2020        ER-completed the immigration process                    No
                                                        VENEZ                      3/5/2020                  10.5   6-13 years old       3/25/2020       ER-completed the immigration process                    No
                                                        VENEZ                      3/5/2020                  8.3    6-13 years old       3/25/2020       ER-completed the immigration process                    No
                                                        GUATE                      9/28/2019                 7.6    6-13 years old       11/19/2019      ER-completed the immigration process                    No
                                                        GUATE                      9/28/2019                 4.2    0-5 years old        11/19/2019      ER-completed the immigration process                    No
                                                        BRAZI                      10/5/2019                 2.4    0-5 years old        9/30/2019       ER-completed the immigration process                    No
                                                        GUATE                      9/26/2019                 13.7   6-13 years old        10/08/2019     ER-completed the immigration process                    No
                                                        HONDU                      8/22/2019                 10.9   6-13 years old       9/30/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/22/2019                 10.2   6-13 years old       9/12/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/22/2019                 3.0    0-5 years old       9/18/2019        ER-completed the immigration process                    No
                                                        GUATE                      8/22/2019                 11.7   6-13 years old      9/26/2019        ER-completed the immigration process                    No
                                                        ELSAL                      8/27/2019                 7.6    6-13 years old       9/18/2019       ER-completed the immigration process                    No
                                                        CUBA                       9/18/2019                 15.2   14-17 years old     10/17/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/18/2019                 16.8   14-17 years old      11/4/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/18/2019                 12.5   6-13 years old       11/4/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/18/2019                 8.8    6-13 years old       11/4/2019       ER-completed the immigration process                    No
                                                        ECUAD                      2/27/2020                 12.1   6-13 years old       2/19/2020       Final order from 240 proceedings                        No
                                                        GUATE                      2/6/2020                  6.3    6-13 years old       1/30/2020       Ongoing 240 proceedings                                 No
                                                        MEXIC                      1/18/2020                 2.1    0-5 years old        2/7/2020        ER-completed the immigration process                    No
                                                        ECUAD                      1/19/2020                 8.2    6-13 years old       2/5/2020        ER-completed the immigration process                    No
                                                        ECUAD                      1/19/2020                 5.6    0-5 years old        2/5/2020        ER-completed the immigration process                    No
                                                        ECUAD                      1/19/2020                 10.4   6-13 years old       2/5/2020        ER-completed the immigration process                    No
                                                        CUBA                       2/16/2020                 5.6    0-5 years old        3/3/2020        ER-completed the immigration process                    No
                                                        ECUAD                      2/28/2020                 1.3    0-5 years old        3/20/2020       ER-completed the immigration process                    No
                                                        ELSAL                      9/3/2019                  6.6    6-13 years old       9/23/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/11/2019                 7.1    6-13 years old       10/3/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/27/2019                 7.4    6-13 years old       9/30/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/27/2019                 8.5    6-13 years old       9/18/2019       ER-completed the immigration process                    No
                                                        NICAR                      8/27/2019                 13.0   6-13 years old       9/30/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/31/2019                 6.1    6-13 years old       12/12/2019      ER-completed the immigration process                    No
                                                        ELSAL                      8/31/2019                 3.9    0-5 years old        10/3/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/31/2019                 12.7   6-13 years old       10/3/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/1/2019                  11.1   6-13 years old      10/17/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/16/2019                 12.4   6-13 years old       9/18/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/29/2019                 2.1    0-5 years old        9/18/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/29/2019                 15.0   14-17 years old     10/17/2019       ER-completed the immigration process                    No
                                                        GUATE                      8/30/2019                 17.2   14-17 years old     10/23/2019       ER-completed the immigration process                    No
                                                        GUATE                      8/30/2019                 13.8   6-13 years old       9/23/2019       ER-completed the immigration process                    No
                                                        GUATE                      12/17/2019                4.3    0-5 years old         9/30/2019      ER-completed the immigration process                    No
                                                        ECUAD                      8/27/2019                 6.9    6-13 years old       10/17/2019      ER-completed the immigration process                    No
                                                        ELSAL                      8/29/2019                 7.3    6-13 years old        9/19/2019      ER-completed the immigration process                    No
                                                        HONDU                      8/27/2019                 11.6   6-13 years old       8/26/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/30/2019                 5.9    0-5 years old        9/19/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/30/2019                 4.4    0-5 years old        9/19/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/29/2019                 2.9    0-5 years old        9/18/2019       ER-completed the immigration process                    No
                                                        GUATE                      9/14/2019                 2.2    0-5 years old        9/30/2019       ER-completed the immigration process                    No
                                                        GUATE                      9/16/2019                 5.6    0-5 years old        11/4/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/14/2019                 2.4    0-5 years old        9/30/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/14/2019                 5.4    0-5 years old        10/3/2019       ER-completed the immigration process                    No
                                                        HONDU                      8/30/2019                 5.2    0-5 years old        9/23/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/1/2019                  3.7    0-5 years old        9/18/2019       ER-completed the immigration process                    No
                                                        ELSAL                      8/30/2019                 6.8    6-13 years old      10/18/2019       ER-completed the immigration process                    No
                                                        GUATE                      4/28/2020                 8.7    6-13 years old       11/14/2019      ER-completed the immigration process                    No
                                                        HONDU                      10/9/2019                 4.3    0-5 years old         12/3/2019      ER-completed the immigration process                    No
                                                        BRAZI                      1/25/2020                 1.7    0-5 years old        2/14/2020       ER-completed the immigration process                    No
                                                        ANGOL                      1/23/2020                 16.7   14-17 years old       2/6/2020       ER-completed the immigration process                    No
                                                        ANGOL                      1/23/2020                 10.7   6-13 years old       2/6/2020        ER-completed the immigration process                    No
                                                        ELSAL                      9/11/2019                 1.6    0-5 years old       10/17/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/10/2019                 13.9   6-13 years old       9/30/2019       ER-completed the immigration process                    No
                                                        GUATE                      9/10/2019                 5.3    0-5 years old        9/30/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/11/2019                 14.6   14-17 years old      10/3/2019       ER-completed the immigration process                    No
                                                        HONDU                      9/11/2019                 9.3    6-13 years old      10/17/2019       ER-completed the immigration process                    No
                                                        ECUAD                      4/24/2020                 2.6    0-5 years old         3/2/2020       Final order from 240 proceedings                        No
                                                        ECUAD                      2/24/2020                 17.0   14-17 years old      2/23/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/2/2020                  14.5   14-17 years old      3/11/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/2/2020                  11.9   6-13 years old       3/11/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/2/2020                  7.9    6-13 years old       3/11/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/2/2020                  6.5    6-13 years old       3/11/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/4/2020                  6.2    6-13 years old       5/23/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/4/2020                  4.3    0-5 years old        5/23/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/4/2020                  5.5    0-5 years old        5/20/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/4/2020                  4.1    0-5 years old        3/25/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/4/2020                  7.2    6-13 years old       3/25/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  4.2    0-5 years old         4/6/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  6.0    0-5 years old         4/6/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  2.5    0-5 years old         4/2/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  6.6    6-13 years old       3/26/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  1.9    0-5 years old        3/26/2020       ER-completed the immigration process                    No
                                                        GUATE                      4/9/2020                  14.7   14-17 years old      3/30/2020       ER-completed the immigration process                    No
Case 2:85-cv-04544-DMG-AGR Document 813-1 Filed 06/10/20 Page 20 of 20 Page ID
                                 #:37825




                           EXHIBIT B




               FILED UNDER SEAL
